Citation Nr: 0930314	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-03 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right inguinal hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had recognized active service 
from May 1945 to September 1945, and from February 1946 to 
February 1949.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Manila, Philippines Department of 
Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the pendency of this appeal, the Court issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
held that VCAA notice requirements in a claim to reopen must 
include (with some degree of specificity) notice of the basis 
for the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the 
underlying claim of service connection.  A January 2005 
letter did not notify the Veteran of the bases for the prior 
denial in April 1994; therefore, it was not Kent-compliant.  
The Board reviewed the record to determine whether the 
Veteran is prejudiced by such notice defect.  As there is 
nothing in the record to suggest that he, in fact, does 
understand why the claim was previously denied, the Board 
finds that he is indeed prejudiced by the Kent mandated 
notice defect.  Consequently, remand for such notice is 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue a letter to the 
Veteran providing him the type of notice 
that is required in claims to reopen under 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The letter must advise him of the bases 
for the prior denial of the claim, provide 
the definition of new and material 
evidence, notify him, with some degree of 
specificity (i.e., examples), of what type 
of evidence would suffice to reopen his 
claim and what is necessary to 
substantiate the underlying claim.  He and 
his representative should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by their response.  

2.  The RO should then re-adjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




